By Judge Melvin R. Hughes, Jr.
The plaintiff resists defendant’s objections to venue and request for transfer citing Faison v. Hudson, 243 Va. 413 (1992). In Faison, the defendant waited eight months before bringing on a hearing to transfer venue with the trial date a month away at the time of the hearing. The court ruled the denial of the request was proper. Here, the trial is three months away and the objection and transfer request was filed on behalf of one defendant on December 4, 1995, and on behalf of the remaining defendant on December 14, 1995, four months ago.
As I indicated at yesterday’s hearing, the court file has a letter dated March 5, 1996, from one of the defendants indicating that the case was set for trial at that defendant’s instance for July 25, 1996, the trial date. I do not believe that the question of retaining a case under Faison is merely a numbers consideration, that is, the amount of time taken to notice the venue change request and the time left before trial. Rather, the question is whether the administration of justice would be promoted in a case where venue does not lie in the present forum, the case is postured for disposition in that forum, and there is a later hearing on venue, which if allowed would probably serve to delay that disposition. Such is the case here. After noting their objections to venue in December there is no showing that the defendants lacked the wherewithal to notice the hearing sooner before the *227matter was set down for trial for a relatively early date. These circumstances militate against a transfer and the requests are therefore denied.